Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT CF NEW YORK

 

 

UNITED STATES OF AMERICA 19 Cr. 724 {JGK)
- against ~ MEMORANDUM OPINION AND
ORDER

 

JIMMIE GILMORE,

Defendant.

 

JOHN G. KOELTL, District Judge:

The defendant, Jimmie Gilmore, is charged with committing
two gunpoint robberies of cab drivers in the Bronx during the
early morning of July 26, 2019 (the “Charged Robberies”). The
Government has moved in limine to exclude evidence that an
individual other than Mr. Gilmore {“Individual-1”") committed
another, somewhat similar robbery on July 20, 2019 (the
“Uncharged Robbery”).

The Uncharged Robbery was initially investigated in
conjunction with four other gunpoint robberies of cab drivers
that occurred within days of each other in the Bronx, including
the Charged Robberies. Indeed, in an application for a search
warrant in connection with this case, a law enforcement officer
described all of these robberies as forming a “pattern,” and
listed the factual circumstances that were common to all the
robberies: namely, the robber would hail a livery cab on the
street or through a dispatch base; the robber would display a

gun during the cab ride; and the robber would demand money and

1

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 2 of 16

other valuables from the cab driver, sometimes driving off with
the cab itself. Additionally, all the robberies occurred in the
“same general area” in the Bronx. ECF No. 104, at 1 & n.l.
Individual-i’s DNA has been linked to the Uncharged Robbery, and
Individual-1 has been charged with drug and firearm offenses in
a different case. The Government has stated that it does not
intend to reference the Uncharged Robbery at Mr. Gilmore's
trial.

The Government seeks to exclude evidence of the Uncharged
Robbery under Federal Rules of Evidence 401, 403, and 404(b).
The Government argues principally that, because Mr. Gilmore is
not charged with the Uncharged Robbery, evidence about who
committed the Uncharged Robbery is irrelevant to this case. The
Government further argues that any probative value of evidence
concerning the Uncharged Robbery is substantially outweighed by
the risk of unfair prejudice, confusion of the issues, and undue
delay. The Government also argues that the only reason Mr.
Gilmore seeks to introduce evidence linking Individual-1 to the
Uncharged Robbery is to invite the jury to draw an improper
propensity inference: namely, that because Mr. Gilmore did not
commit the Uncharged Robbery, he is less likely to have
committed the Charged Robberies.

Mr. Gilmore responds that evidence of the Uncharged Robbery

constitutes admissible alternative perpetrator evidence. Mr.

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 3 of 16

Gilmore argues that the same person likely committed all of the
robberies that were initially investigated as a “pattern;”
therefore, evidence linking Individual-1 to the Uncharged
Robbery tends to establish that Individual-1i, not Mr. Gilmore,
committed the Charged Robberies. Mr. Gilmore argues that he is
entitled to offer this evidence of third-party culpability under
the Federal Rules of Evidence and pursuant to his constitutional
right to present a complete defense. Finally, Mr. Gilmore asks
the Court to order the Government to produce any evidence
linking any other individual to the pattern of robberies that
occurred between July 20, 2019 and August 1, 2019, pursuant to

the Government’s discovery obligations under Brady v. Maryland,

 

373 U.S. 83 (1963) and Giglio v. United States, 405 U.S. 150

 

(1972).

Federal Rule of Evidence 401 provides that evidence is
relevant if: “(a) it has any tendency to make a fact more or
less probable than it would be without the evidence; and {b) the
fact is of consequence in determining the action.” The standard

for relevance is a low one. See, @e.g., United States v. Litvak,

 

808 F.3d 160, 179-80 (2d Cir. 2015). Evidence linking
Individual-1 to the Uncharged Robbery tends to make it more
Likely that Individual-1 committed the Charged Robberies, given
the factual similarities between the robberies. The identity of

the perpetrator of the Charged Robberies is plainly critical in

3

 

 

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 4 of 16

determining this action. Therefore, the evidence at issue is
relevant.

“A defendant’s right to present relevant evidence is not,
however, unlimited; rather it is subject to ‘reasonable
restrictions.’” Wade v. Mantello, 333 F.3d 51, 58 (2d Cir. 2003)

{quoting United States v. Scheffer, 523 U.S. 303, 308 (1998}).

 

One such “reasonable restriction” is embodied in Federal Rule of
Evidence 403, which provides: “The court may exclude relevant
evidence if its probative value is substantially outweighed by a
danger of one or more of the following: unfair prejudice,
confusing the issues, misleading the jury, undue delay, wasting
time, or needlessly presenting cumulative evidence.” But when it
comes to the presentation of exculpatory evidence by a criminal
defendant, the Constitution requires the admission of certain
evidence. “Whether rooted directly in the Due Process Clause of
the Fourteenth Amendment or in the Compulsory Process or
Confrontation.Clauses of the Sixth Amendment, the Constitution
guarantees criminal defendants a meaningful opportunity to

present a complete defense.” Holmes v. South Carolina, 547 U.S.

 

319, 324 (2006) (quoting Crane v. Kentucky, 476 U.S. 683, 690

 

(1986)). Accordingly, evidence of third-party culpability “must
be admitted when, under the ‘facts and circumstances’ of the

individual case, its exclusion [would deprive] the defendant of

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 5 of 16

a fair trial.” Mantello, 333 F.3d at 58 (quoting Chambers v.
Mississippi, 410 U.S. 284, 303 {1973)).

Whether excluding alternative perpetrator evidence would
deprive a defendant of a fair trial depends on the strength of
the nexus between the charged crime and the third party whom the
defendant seeks to implicate. Where the nexus between the
charged crime and the third party is strong, the defendant's
right to present a complete defense entitles the defendant to
present evidence of that nexus to the jury; where the nexus is
weak, any probative value of the alternative perpetrator
evidence may be substantially outweighed by the risk of
prejudice and confusion of the issues. As the Tenth Circuit

Court of Appeals stated in United States v. McVeigh:

 

In the course of weighing probative value and adverse
dangers, courts must be sensitive to the special
problems presented by “alternative perpetrator”
evidence. Although there is no doubt that a defendant
has a right to attempt to establish his innocence by
showing that someone else did the crime, a defendant
still must show that his proffered evidence on the
alleged alternative perpetrator is sufficient, on its
own or in combination with other evidence in the record,
to show a nexus between the crime charged and the
asserted “alternative perpetrator.” It is not sufficient
for a defendant merely to offer up unsupported
speculation that another person may have done the crime.
Such speculative blaming intensifies the grave risk of
jury confusion, and it invites the jury to render its
findings based on emotion or prejudice.

153 F.3d 1166, 1191 (10th Cir. 1998) (internal citation

omitted). The Second Circuit Court of Appeals has adopted

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 6 of 16

this approach. See Mantello, 333 F.3d at 61-62; United

States v. Hendricks, 921 F.3d 320, 331 (2d Cir. 2019};

 

United States v. Wade, 512 F. App’x 11, 13-14 (2d Cir.

 

2013). The Government relies on these Second Circuit
decisions in support of its argument that evidence of the
Uncharged Robbery should be excluded, but all three cases
are distinguishable.

In Mantello, the defendant petitioned for a writ of habeas
corpus on the grounds that the state trial court’s exclusion of
alternative perpetrator testimony—which was affirmed by the
Appellate Division of the New York State Supreme Court—violated
the defendant’s right to present a complete defense. The Second
Circuit Court of Appeals conducted a “deferential” review of the
Appellate Division’s decision pursuant to the Antiterrorism and
Effective Death Penalty Act, asking only whether the Appellate
Division’s decision “was contrary to, or involved an
unreasonable application of,” clearly established federal law as
determined by the Supreme Court. Mantello, 333 F.3d at 37-59
(quoting 28 U.S.C. § 2254(d){1)).

At the trial court, the defendant in Mantello sought to
argue that a third party had a motive to kill the victim and
that the third party’s gang had intimidated a key prosecution
witness into falsely implicating the defendant. See id. at 54.

But after defense counsel was allowed to question the witness

 

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 7 of 16

concerning the victim’s “gang membership and problems with gang
members, the court ruled that, absent a satisfactory offer of
proof, it would not permit further testimony regarding [the
victim’s] gang associations because such evidence was
‘speculative and irrelevant.’” Id. at 60 (quoting the trial
court transcript). The trial court determined that, unless the
defense could offer evidence “connecting someone else with the
commission of [the charged] crime,” further testimony along
these lines “was largely irrelevant and that any marginal
relevance was outweighed by dangers of juror prejudice and
confusion.” Id. at 54, 60 (quoting the trial court transcript).
The Court of Appeals for the Second Circuit concluded that
the trial court’s exclusion of the alternative perpetrator
evidence was not arbitrary, but rather involved an application
of “conventional evidentiary principles”’~namely, the evidence’s
limited relevance, the lack of a nexus between the charged crime
and any third party, and the concerns also expressed in Rule 403
such as prejudice and confusion. See id. at 60-62, 62 n.9. The
court of appeals also concluded that the defendant's theory of
third-party culpability lacked a “sufficient factual predicate,”
and that it rested on “a brittle chain on inferences” because
the fact that “a third party may have borne animus towards the

victim, standing alone, does little to establish that the third

party committed the crime.” Id. at 60-61. However, ultimately

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 8 of 16

the majority of the court of appeals held only that the
Appellate Division’s affirmance was not an unreasonable
application of clearly established federal law.

In Hendricks, the court of appeals held that the district
court did not err by excluding a photograph of a third party
whom the defendant sought to implicate in the charged robbery.
The defendant argued that there was a sufficient foundation for
the photograph because: a government witness who participated in
the charged robbery testified that he was close friends with the
third party; an eye-witness described “two kids” running away
from the robbery (the defendant was 55 years old at the time of
the robbery); records showed phone calls between the government
witness and the third party before and after the robbery; and
the government witness testified that he went shopping with the
third party after the robbery. See 921 F.3d at 331. The court
held that this evidence did not show the “required nexus”
between the third party and the robbery: the evidence may have
suggested that the third party knew about the robbery, but it
did not place the third party near the crime scene or suggest
that he was otherwise involved. See id.

In United States v. Wade, the court of appeals held that

 

the district court properly excluded testimony regarding a third
party’s drug arrest, which the defendant sought to introduce as

alternative perpetrator evidence. See 512 F. App’x at 13-14.

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 9 of 16

While the third party had sold drugs out of the same apartment
building where the drugs and weapon charged to the defendant
were found, the third party’s arrest came over six months after
the defendant’s arrest. Id. Further, the third party had sold
drugs from a downstairs mailbox, while the defendant was charged
with possessing drugs and a firearm that were found in an
upstairs apartment that the defendant had recently left. id. The
court of appeals therefore concluded that the third party’s
arrest was not “temporally or physically linked” to the charged
crime and that the testimony “presented a risk of juror
confusion and extended litigation of a collateral matter.” Id.
at 14 (citing Rule 403, and Mantello, 333 F.3d at 60). Moreover,
the court stated that the exclusion of the testimony did not
prejudice the defendant because he “remained able to present
equally useful evidence supporting his theory” of third-party
culpability, including through examination of the person from
whose apartment the drugs and firearm at issue were seized. Id.
In this case, the nexus between the crimes charged and the
alternative perpetrator is far stronger than the nexus in each
of the foregoing cases. In an application for a search warrant
in connection with this case, a law enforcement officer stated
that the Charged Robberies and the Uncharged Robbery were part
of a “pattern of gunpoint robberies of livery cab drivers,” and

noted the similarities among all the robberies that occurred

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 10 of 16

between July 20, 2019 and August 1, 2019. ECF No. 104, at 1 &
n.1l. Mr. Gilmore seeks to introduce DNA evidence linking
Individuai-1 to the Uncharged Robbery. Thus the theory linking
Individual-1 to the Charged Robberies does not rely on
unsupported speculation or a “brittle chain of inferences.” Cf.
Mantello, 333 F.3d at 61. Moreover, in contrast to United States
v. Wade, there is no indication that Mr. Gilmore has “equally
useful” evidence of third-party culpability; the Government
seeks to exclude Mr. Gilmore’s best—and perhaps his only—
alternative perpetrator evidence. See 512 F. App’x at 14; see

also United States v. Johnson, 529 F.3d 493, 500 (2d Cir. 2008)

 

(citation omitted) (“Probative value is also informed by the
availability of alternative means to present similar
evidence.”). Finally, the Uncharged Robbery is closely linked-
temporally and physically-to the Charged Robberies: the Charged
Robberies occurred less than a week after the Uncharged Robbery,
and one of the Charged Robberies allegedly occurred just two
biocks away from the Uncharged Robbery. Accordingly, there is a
sufficient factual nexus linking Individual-1 to the Charged
Robberies such that, under the facts and circumstances of this
case, excluding Mr. Gilmore’s evidence of third-party
culpability would deprive him of a fair trial.

As explained above, the probative value of Mr. Gilmore's

alternative perpetrator evidence is substantial. The proposed

10

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 11 of 16

evidence is limited and its purpose is clear. Its relevance is
therefore not substantially outweighed by the dangers of unfair
prejudice, jury confusion, and waste of time set out in Rule
403.

The Government also argues that the only reason Mr. Gilmore
seeks to introduce evidence about the Uncharged Robbery is to
invite the jury to draw an improper propensity inference in
viclation of Federal Rule of Evidence 404{b): namely, that Mr.
Gilmore is less likely to have committed the Charged Robberies
because he did not commit the Uncharged Robbery. But this
argument misstates the purpose for which the evidence is being
offered. Mr. Gilmore seeks to argue that Individual-1l, not Mr.
Gilmore, committed the robberies that were investigated as part
of a pattern, including the Charged Robberies. Because Mr.
Gilmore does not seek to offer evidence of the Uncharged Robbery
as a form of character evidence, the Government’s Rule 404 (b)
argument fails.

The Government is correct, however, to note that “[t]he
agent’s state of mind as the investigation progressed is
ordinarily of little or no relevance to the question of the
defendant guilt.” ECF No. 105, at 2 (quoting Johnson, 529 F.3d

at 501); see also United States v. Ulbricht, 858 F.3d 71, 118

 

(2d Cir. 2017), abrogated on other issues, Carpenter v. United

 

States, 138 S. Ct. 2206 (2018). In Ulbricht, the court of

il

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 12 of 16

appeals affirmed the district court’s exclusion of an
investigator’s testimony that, early in the investigation, he
believed that a criminal alias was used by someone other than
the defendant. The court of appeals concluded that the agent’s
“prior beliefs” about a third party being a suspect were not
relevant to the charges against the defendant. Id. at 119. The
court also emphasized that defense counsel had been permitted to
elicit factual testimony about the earlier investigation into
the same third party, and that defense counsel had discussed the
investigation about the third party on summation without
objection. “What was relevant at trial was any actual evidence
pointing to [the third party] as the true [owner of the criminal
alias].” Id.

The same is true here. The relevant alternative perpetrator
evidence is evidence linking an individual other than Mr.
Gilmore to the pattern of taxi robberies, and the factual
evidence tending to show that all the robberies were committed
by the same person. That a law enforcement officer believed, at
one time, that all the robberies were committed by the same
person does not make it more likely that the same person
actually committed all the robberies. Rather, it is the evidence
upon which that belief was based-the facts that established a

pattern among the robberies-that is probative: namely, the

robber would hail a livery cab on the street or through a

12

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 13 of 16

dispatch base; the robber would display a gun during the cab
ride; the robber would demand money and other valuables from the
cab driver, sometimes driving off with the cab itself; and,
perhaps most importantly, the temporal and geographic proximity
among all the robberies.

The officer’s subjective prior belief that the same person
committed all the robberies is also unfairly prejudicial and
interferes with the province of the jury. It is for the jury to
determine from the evidence whether all the robberies were
committed by a single perpetrator and whether that supports a
conclusion that the Charged Robberies were committed by a
perpetrator other than the defendant. Tne officer's belief would
carry the imprimatur of law enforcement and—-potentially—of the
judicial officer who signed the warrant that Mr. Gilmore refers
to. Therefore, there is a substantial risk that the jury will
assign the officer’s subjective belief undue weight for improper
reasons.

Defense counsel can argue directly to the jury what
conclusions should be drawn from the evidence concerning the
Uncharged Robbery. Accordingly, law enforcement’s prior belief
that the Charged Robberies and uncharged robberies were
committed by the same person is excluded pursuant to Rule 403,
because any slight probative value is substantially outweighed

by the risk of unfair prejudice and jury confusion.

13

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 14 of 16

Mr. Gilmore cites United States v. Stevens, 935 F.2d 1380,

 

1383, 1405 (3d Cir. 1991), where the court reversed a conviction
based on the erroneous exclusion of alternative perpetrator
evidence, including evidence of the investigating officers’
prior belief that two crimes, one of which was committed by a
third party, were related. Ulbricht is more analogous to this
case, however, because the district court in Stevens had
excluded all of the defendant’s alternative perpetrator
evidence, including evidence of the underlying factual
similarities between the two crimes. These factual similarities—
not just the investigators’ subjective belief that the crimes
were related—-persuaded the court of appeals in Stevens that the
defendant should have been allowed to introduce alternative
perpetrator evidence. See id. at 1401, 1405-06. Because the
district court in Ulbricht had, by contrast, excluded only the
prior belief of the investigator, and not the underlying facts
of the officer’s investigation, Ulbricht is directly on point
and is controlling. See Ulbricht, 858 F.3d at 119.

Finally, Mr. Gilmore argues that he is entitled to
discovery of any information linking any other individual to the
pattern of gunpoint robberies that occurred between July 20,
2019 and August 1, 2019. The Government argues that “[t]he fact
that the Charged Robberies and Uncharged Robberies were

investigated together-—or the subjective state of mind of the

14

 

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 15 of 16

investigators-has no independent significance.” ECF No. 105, at
2. But the Charged Robberies and the three uncharged robberies
were investigated together because of factual similarities
between all the robberies, and those factual similarities are
significant because they tend to establish that the same person
committed ali the robberies, including the two with which Mr.
Gilmore is charged. Accordingly, any evidence linking an
individual other than Mr. Gilmore to the pattern of gunpoint
robberies that occurred between July 20, 2019 and August 1, 2019
is exculpatory. Therefore, Mr. Gilmore is entitled to such

evidence under Brady. See Boyette v. Lefevre, 246 F.3d 76, 91

 

(2d Cir. 2001) (evidence that “could have helped the defense
suggest an alternative perpetrator” was Brady material).
CONCLUSION

Because there is a sufficient nexus linking Individual-1 to
the Charged Robberies, the Government’s motion in limine to
exciude all evidence of the Uncharged Robbery is denied.
However, Mr. Gilmore will be precluded from introducing evidence
of law enforcement’s subjective belief that all the robberies
that were investigated as part of a pattern were committed by
the same person.

Moreover, because any evidence linking an individual other

than Mr. Gilmore to the pattern of robberies that occurred

15

 

 
Case 1:19-cr-00724-JGK Document 110 Filed 09/13/21 Page 16 of 16

between July 20, 2019 and August 1, 2019 is exculpatory, Mr.
Gilmore’s request for discovery of such evidence is granted.

The Clerk is directed to close Docket Nos. 100 and 104.

SO ORDERED.

Dated: New York, New York
September 13, 2021

 

( = (Celbg

John G. Koeltl
United States District Judge

16

 
